FILED
                             NOT FOR PUBLICATION                            MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PABLO ENRIQUE PEREZ-GOMEZ,                        No. 08-73760

               Petitioner,                        Agency No. A079-526-549

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Pablo Enrique Perez-Gomez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen to seek adjustment of status based on his marriage to a United States

citizen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Malhi v. INS 336 F.3d 989, 993 (9th

Cir. 2003), and we grant the petition for review and remand.

      The BIA abused its discretion in concluding that the evidence Perez-Gomez

presented with his June 11, 2008, motion to reopen failed to clearly and

convincingly establish a bona fide marriage where the evidence demonstrated

ample co-mingling of personal assets, co-habitation, and that Perez-Gomez had

known his wife for at least five years prior to the marriage. See Matter of

Velarde-Pacheco, 23 I. & N. Dec. 253, 256 (BIA 2002) (en banc).

      We need not reach Perez-Gomez’s remaining contention. We remand to the

BIA for further proceedings consistent with this disposition.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   08-73760